UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2035



In Re:   TYRONE HURT,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   November 19, 2008          Decided:   December 17, 2008


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tyrone Hurt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyrone Hurt petitions for a writ of mandamus, seeking

the “immediate release of the appellee.”                  Mandamus is a drastic

remedy to be used only in extraordinary circumstances. Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1974); In re:

Beard, 811 F.2d 818, 826 (4th Cir. 1987).                      Mandamus relief is

available only when the petitioner has a clear right to the

relief sought.        In re: First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).                 A mandamus petitioner must show

that   he   has   a   clear   right      to    the    relief    sought,      that   the

respondent    has     a   clear   duty    to    perform      the      particular    act

requested, and that the plaintiff has no other adequate remedy.

Id.

             We   conclude    that    Hurt      has    not     made    the   required

showing.     Accordingly, while we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.                      The motion

for appointment of counsel is denied.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                          2